Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-9, 12-16, and 18-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, Lind (US 2,087,157) is considered to be the nearest prior art, but Lind does not teach nor fairly suggest wherein:
the flow controller is configured and arranged within the porous container to stretch a water entry side of the porous elastic container at least 10o from an unstretched state.
Regarding independent claim 18, Lind (US 2,087,157) is considered to be the nearest prior art, but Lind does not teach nor fairly suggest wherein:
the flow controller comprises a pivot preventer configured to maintain the flow controller perpendicular to the primary flow axis.
Election/Restrictions
Claim 1 is allowable. Claims 14 & 16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I & II and the Species of Figs. 6, 7, 8, & 16, as set forth in the Office action mailed on 9/03/2021, is hereby withdrawn and claims 14 & 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 10/07/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The FOR references and NPL are found in the record of the parent application 15914049, now US Patent No. 10829396.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Application Publication No. 20150353383 by Hirsch et. al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773 

/Magali P Slawski/     Supervisory Patent Examiner, Art Unit 1773